Citation Nr: 1757549	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  Beginning November 9, 2009, the Veteran's combined evaluation met the schedular percentage requirements for TDIU.

2.  For the entire period on appeal, the Veteran has been unable to obtain or retain substantially gainful employment as a result of the functional limitations from his service-connected posttraumatic stress disorder with depression, ischemic heart disease, residuals of prostate cancer with erectile dysfunction, and tinnitus.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).

ORDER

For the entire period on appeal, entitlement to TDIU is granted, subject to the regulations pertaining to the payment of monetary benefits.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


